                      Case 2:20-cv-00955-MCE-DMC Document 1 Filed 05/11/20 Page 1 of 4


                     1    Leonard C. Herr, # 081896
                          Rhea Ikemiya, #267136
                     2    HERR PEDERSEN & BERGLUND LLP
                          Attorneys at Law
                     3    100 Willow Plaza, Suite 300
                          Visalia, California 93291
                     4    Telephone: (559) 636-0200

                     5
                          Attorneys for Plaintiff, MAAS ENERGY WORKS, INC.
                     6

                     7

                     8                                UNITED STATES DISTRICT COURT

                     9            EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                     10

                     11    MAAS ENERGY WORKS, INC., a                Case No.:
                           California Corporation,
                     12                                              COMPLAINT FOR DAMAGES
                                         Plaintiff,
                     13
                                  v.
                     14                                              DEMAND FOR JURY TRIAL
                           DIGESTER DOC, LLC, an Idaho
                     15    Limited Liability Company, and
                           DOES 1 through 10, inclusive,
                     16
                                         Defendants.
                     17

                     18          Plaintiff, MAAS ENERGY WORKS, INC. (“Plaintiff”), files this complaint

                     19   against Defendant, DIGESTER DOC, LLC (“Defendant”) and DOES 1-10 and

                     20   alleges as follows:

                     21          1.     Plaintiff is a California corporation, with its principal place of

                     22   business located in Redding, California.

                     23          2.     Defendant, Digester Doc, LLC is a limited liability company organized

                     24   and existing under Idaho law, whose principal place of business is located in

                     25   Boise, Idaho. Plaintiff is informed and believes, and thereon alleges, the members

                     26   of Digester Doc, LLC are citizens of the state of Idaho.

                     27          3.     Plaintiff does not presently know the true names and capacities of

                     28   the Defendants sued herein as DOES 1 through 10, inclusive. Plaintiff will seek
HERR PEDERSEN
& BERGLUND, LLP
 Attorneys at Law                                                    -1-
 100 Willow Plaza
      Suite 300
                                                        COMPLAINT FOR DAMAGES
 Visalia, CA 93291
   (559) 636-0200
                      Case 2:20-cv-00955-MCE-DMC Document 1 Filed 05/11/20 Page 2 of 4


                     1    leave of court to amend this complaint to allege said defendants’ true names and

                     2    capacities when they are ascertained.

                     3          4.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §

                     4    1332, because there is diversity of citizenship between Plaintiff and Defendants,

                     5    and the amount in controversy exceeds $75,000.

                     6          5.     Venue is proper in the Eastern District of California under 28 U.S.C.

                     7    § 1391(b)(2), because a substantial part of the events and omissions giving rise to

                     8    the claim occurred there. Furthermore, Plaintiff’s damages were incurred in the

                     9    Eastern District and a number of witnesses reside in this District.

                     10         6.     Plaintiff is in the business of developing, building, and operating

                     11   dairy digesters. In or around 2019, Plaintiff entered into an agreement with a new

                     12   client (“Client”) for development of a different type of digester, for feedstock

                     13   lagoons related to poultry rendering (“Project”).   The Project was a $1.2 million

                     14   project, from which Plaintiff stood to profit approximately thirty-five percent from

                     15   initial development, plus ongoing operations.

                     16         7.     A preliminary and important component of developing the Project

                     17   was conducting laboratory testing to determine the biochemical methane potential

                     18   (“BMP”) of lagoon feedstocks. Defendant holds itself out to be the largest BMP

                     19   testing provider in the world, and does business throughout the United States,

                     20   including in California. In or around June 2019, Plaintiff contacted Defendant to

                     21   inquire whether it had the necessary expertise to determine the BMP for the

                     22   Project and for this specific feedstock. Defendant represented it had extensive

                     23   experience conducting such tests.

                     24         8.     Based on this representation, Plaintiff requested Defendant’s advice

                     25   and recommendation for the appropriate testing protocol, and asked Defendant to

                     26   perform the BMP testing.

                     27         9.     Defendant provided Plaintiff with instructions to collect and deliver

                     28   samples to Defendant to perform the BMP testing. Plaintiff followed Defendant’s
HERR PEDERSEN
& BERGLUND, LLP
 Attorneys at Law                                                  -2-
 100 Willow Plaza
      Suite 300
                                                     COMPLAINT FOR DAMAGES
 Visalia, CA 93291
   (559) 636-0200
                      Case 2:20-cv-00955-MCE-DMC Document 1 Filed 05/11/20 Page 3 of 4


                     1    instructions and provided the samples to Defendant, as directed. Shortly

                     2    thereafter, Defendant began processing the           samples but experienced an

                     3    equipment failure and lost some of the data necessary to complete the testing for

                     4    Plaintiff.   Defendant proceeded to conduct the testing on the remaining data.

                     5    Defendant then provided Plaintiff with a report on the results. In some samples,

                     6    no results were available due to the equipment failure. However, in other samples

                     7    where data was not lost, the results showed no significant gas production was

                     8    achieved.

                     9           10.     Defendant admitted that the testing it performed on the samples

                     10   were not appropriate to the type of sample material and the testing did not and

                     11   likely could not provide the information that Plaintiff had sought. Defendant

                     12   suggested a different procedure that would be effective in producing the biogas

                     13   production results sought by Plaintiff. Defendant later produced a quotation to

                     14   perform this work for Plaintiff at an additional cost.

                     15          11.     Defendant’s failure to provide the BMP results caused a substantial

                     16   delay with the Project, which was eventually cancelled. Plaintiff’s agreement and

                     17   relationship with Client regarding this project, was eventually terminated.

                     18          12.     Defendant, who agreed to perform the BMP testing of Plaintiff’s

                     19   samples and conducted the BMP testing, owed a duty of care to Plaintiff.

                     20   Defendant was aware of the Project and the unique nature of the substrate to be

                     21   tested, and knew Plaintiff needed the information to enable the Project to go

                     22   forward.     Defendant owed a duty of care to Plaintiff because Plaintiff could

                     23   foreseeably be harmed by Defendant’s conduct.

                     24          13.     Defendant breached the duty of care owed to Plaintiff by losing a

                     25   portion of the data in performing the BMP testing, and by failing to conduct the

                     26   necessary testing to render the needed information Plaintiff had requested.

                     27   Defendant breached the duty of care owed to Plaintiff by advising and

                     28   recommending testing that was inappropriate for Plaintiff’s needs. Defendant
HERR PEDERSEN
& BERGLUND, LLP
 Attorneys at Law                                                   -3-
 100 Willow Plaza
      Suite 300
                                                     COMPLAINT FOR DAMAGES
 Visalia, CA 93291
   (559) 636-0200
                      Case 2:20-cv-00955-MCE-DMC Document 1 Filed 05/11/20 Page 4 of 4


                     1    breached the duty of care to Plaintiff by conducting the testing in a substandard

                     2    manner, failing to exercise the degree of care that a reasonable testing lab would

                     3    exercise. Defendant breached the duty of care owed to Plaintiff in other ways,

                     4    which are presently unknown but will be proven at trial.

                     5          14.    As a result of Defendant’s negligent acts and omissions, the Project

                     6    was cancelled, and Plaintiff’s relationship with the Client was terminated. Plaintiff

                     7    suffered monetary damages, and reputational harm. The actions and omissions of

                     8    Defendant were the direct and proximate cause of Plaintiff’s damages and injuries,

                     9    and a substantial factor in causing damages to the Damages. The full extent of

                     10   these damages is unknown at this time, but will be proven at time of trial.

                     11                                     JURY DEMAND

                     12                             Plaintiff demands trial by jury.

                     13                                         PRAYER

                     14         WHEREFORE, Plaintiff prays judgment against Defendants as follows:

                     15         1.     For general damages in an amount to be proven at trial

                     16         2.     For special damages in an amount to be proven at trial;

                     17         3.     For interest at the legal rate;

                     18         4.     For costs of suit incurred in this action; and

                     19         5.     For other and further relief as determined by the court.

                     20   Dated: May ____, 2020             HERR PEDERSEN & BERGLUND LLP

                     21

                     22                                     By: /s/ Leonard C. Herr
                                                                LEONARD C. HERR
                     23                                         Attorney for Plaintiff,
                                                                MAAS ENERGY WORKS, INC.
                     24

                     25

                     26

                     27

                     28
HERR PEDERSEN
& BERGLUND, LLP
 Attorneys at Law                                                   -4-
 100 Willow Plaza
      Suite 300
                                                    COMPLAINT FOR DAMAGES
 Visalia, CA 93291
   (559) 636-0200
